Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                              Nos. 04-16-00582-CR & 04-16-00583-CR

                                            Eliezer CRUZ,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                           Trial Court Nos. 2016CR4935 & 2015CR9345
                             Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 7, 2016

DISMISSED

           On September 27, 2016, this court issued an order stating these appeals would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the

right of appeal was made part of each appellate record within thirty days of the order. See TEX. R.

APP. P. 25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San Antonio

2003, order). Before we issued the order, appellant’s counsel filed a “Motion For Leave to

Withdraw as Counsel on Appeal” in which he states appellant has no right to appeal the judgments

pursuant to Rule 25.2. In light of the record presented, we agree that Rule 25.2(d) requires this
                                                                        04-16-00582-CR & 04-16-00583-CR


court to dismiss these appeals. TEX. R. APP. P. 25.2(d). The record does not contain a certification

that shows appellant has the right of appeal; to the contrary, the trial court certification in the record

states “this criminal case is a plea-bargain case, and the defendant has NO right of appeal.” The

clerk’s record contains a written plea bargain, and the punishment assessed did not exceed the

punishment recommended by the prosecutor and agreed to by appellant; therefore, the clerk’s

record supports the trial court’s certification that appellant has no right of appeal. See TEX. R. APP.

P. 25.2(a)(2). Accordingly, we dismiss the appeals. See TEX. R. APP. P. 25.2(d).

                                                PER CURIAM

Do not publish




                                                  -2-